Exhibit 10.4

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated as of          , 2007, between GENERAL PHYSICS CORPORATION, a
Delaware corporation with principal executive offices at 6095 Marshalee Drive,
Suite 300, Elkridge, Maryland 21075 (the “Company”), and [EMPLOYEE], residing at
[                              ] (“Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ Employee to perform services for the
Company, and any successor or assign of the Company, and Employee desires to
perform such services, subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:

 

1.                                       Term. The Company agrees to employ
Employee, and Employee agrees to serve, on the terms and conditions of this
Agreement, for a period commencing on the date of this Agreement and ending on
February 28, 2009, or such shorter period as may be provided for herein (the
“Employment Period”); however, unless the Company or Employee has notified the
other at least twelve (12) months prior to February 28, 2009 that it or he/she
does not wish to extend the Employment Period, this Agreement and the Employment
Period shall automatically be extended and end on the earlier of (a) the date
determined in accordance with Section 9 below, (b) the date which is not less
than twelve (12) months after Company or Employee has given written notice to
the other of its decision to end the Employment Period, or (c) the date mutually
agreed in writing by Company and Employee.

 

2.                                       Duties and Services. During the
Employment Period, Employee shall be employed in the business of the Company as
Senior Vice President together with such other capacity or capacities as shall
be assigned to Employee by the President, Chief Executive Officer or Board of
Directors of the Company (the “Board”) that are consistent with being an
executive of the Company. In performance of his/her duties, Employee shall be
subject to the direction of the President, Chief Executive Officer or another
senior executive of the Company as designated by the President, Chief Executive
Officer or Board. Employee agrees to his/her employment as described in this
Section 2 and, subject to any qualifications and limitations set forth herein,
the Employee agrees to devote all of his/her business time and efforts to the
performance of his/her duties under this Agreement and to promote and advance
the business interests of the Company. Employee shall comply with the policies
and procedures of the Company adopted from time to time. Employee shall be based
in the [            ] metropolitan area, but otherwise available to travel as
the needs of the business reasonably require.

 

3.                                       Compensation. As full compensation for
his/her services hereunder, the Company shall provide Employee during the
Employment Period the following:

 

(a)                                  Base Salary. During the Employment Period,
the Company shall pay to Employee a base annual salary at the rate paid by the
Company to Employee immediately prior to the Employment Period, payable at such
intervals (at least monthly) as salaries are paid

 

1

--------------------------------------------------------------------------------


 

generally to other employees of the Company. The base salary shall be reviewed
annually on or about March 1 and subject to such increase as shall be determined
by the Board. During any period in which Employee is eligible to receive salary
replacement payments under the provisions of any benefits plan(s) sponsored or
maintained by the Company, the Company’s obligation to pay salary shall be
reduced by an amount equal to the amount of benefits paid or payable under such
plan(s).

 

(b)                                 Employee Benefit Plans. Employee shall be
entitled to participate in all employee benefit plans maintained by the Company
for its executives or employees, including without limitation the Company’s
medical, dental, disability, life, stock option and 401(k) Plans and Bonus Plan,
if he/she meets the eligibility requirements. The cost of such benefits to
Employee shall not exceed the cost of such benefits to the Company’s vice
presidents generally.

 

(c)                                  Paid Time Off. Employee shall be entitled
to reasonable vacations and other paid time off (PTO) in accordance with the
then regular procedures of the Company governing executives. For PTO accrual
purposes, Employee shall be credited with all service time accumulated during
his/her employment by the Company and GP.

 

(d)                                 Automobile. The Company shall provide
Employee with an automobile of his/her choice (appropriate for business use) on
the same terms as currently provided to officers of the Company. Alternatively,
Employee may elect to receive a monthly allowance equal to such amount as the
Company shall then pay its vice presidents who elect to use their own
automobile, and assume personal responsibility for the cost of operating and
maintaining such vehicle, rather than to use a Company-provided automobile.

 

(e)                                  Cellular Telephone. The Company shall, at
its expense, provide the Employee with a cellular telephone, and pay all charges
associated therewith, for his/her use in connection with the performance of
his/her duties hereunder. Reasonable personal use of the telephone will be
permitted.

 

(f)                                    Change in Control or Sale of the Company.
Upon the occurrence of a “Change in Control” or a “Sale of the Company” during
the Employment Period, all stock options to purchase GP Strategies Corporation
(“GPSC”) common stock granted to Employee shall immediately become fully vested
and exercisable and all Units granted to Employee under the GPSC 2003 Incentive
Stock Plan (“Units”) shall immediately be paid in unrestricted shares of Common
Stock. For purposes of this Agreement, a “Change in Control” is deemed to have
occurred if any person who was not on the date of this Agreement a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of GPSC representing 15% of more
of the combined voting power of GPSC’s outstanding securities becomes the
beneficial owner, directly or indirectly, of securities of GPSC representing 25%
or more of the combined voting power of GPSC’s outstanding securities and a
“Sale of the Company” is deemed to have occurred if (i) GPSC engages in a
transaction or series of transactions (including, without limitation, a merger
or consolidation) with another corporation, partnership, limited liability
company, joint venture, trust or other entity, and the stockholders of GPSC
immediately prior to such transaction(s) do not, after such transaction(s), hold
at least 50% of the voting power of GPSC or its successor, (ii) GPSC and its
affiliates cease to own more than 80% of the voting stock of the Company,
(iii) all or substantially all of the assets of GPSC, the Company, or the
business unit of the Company with regard to which Employee is assigned are sold,
or (iv) the Common Stock is neither listed on a

 

2

--------------------------------------------------------------------------------


 

national securities exchange nor authorized to be quoted in an inter-dealer
quotation system of a registered national securities association.

 

4.                                       Expenses. Employee shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses necessarily
incurred in the performance of his/her duties hereunder, upon submission and
approval of written statements, receipts and bills in accordance with the then
regular procedures of the Company.

 

5.                                       Representations and Warranties of
Employee. Employee represents and warrants to the Company that (a) Employee is
under no contractual or other restriction or obligation which is inconsistent
with the execution of this Agreement, the performance of his/her duties
hereunder, or the other rights of the Company hereunder and (b) Employee is
under no physical or mental disability that would preclude his/her performance,
with or without reasonable accommodation, of the essential duties of his/her
position.

 

6.                                       Non-Competition, Non-Solicitation. In
view of the unique and valuable services that it is expected Employee will
render to the Company, the knowledge of the customers, trade secrets, and other
proprietary information relating to the business of the Company and its
customers and suppliers that it is expected Employee will obtain, and in
consideration of the compensation to be received hereunder, Employee agrees

 

(a)                                  that he/she will not during the period
he/she is employed by the Company under this Agreement (i) compete with the
Company with respect to any product or service directly or indirectly sold,
offered for sale, contemplated for future sale or otherwise provided by the
Company, (ii) Participate In (hereinafter defined in this Section 6) any other
business or organization (other than (A) not-for profit professional, civic, or
similar organizations that do not compete with the Company or (B) as agreed to
in writing by the Company), whether or not such business or organization now is
or shall then be competing with or of a nature similar to the business of the
Company; (iii) directly or indirectly reveal the name of any of the Company’s
suppliers, customers or employees, except as reasonably required to promote and
advance the business interests of the Company, (iv) directly or indirectly
solicit or interfere with, encourage to leave the Company, or endeavor to entice
away from the Company any of its suppliers, customers, or employees; or
(v) directly or indirectly employ any person who, at any time within the prior
ninety (90) days, was an employee of the Company; and

 

(b)                                 for a period of six months after he/she
ceases to be employed by the Company under this Agreement, he/she will not
(i) compete with, or Participate In any other business or organization which
during such six-month period competes with, the Company, with respect to any
product or service sold within the twelve (12) month period preceding such
cessation; (ii) directly or indirectly reveal the name of, solicit or interfere
with, encourage to leave the Company, or endeavor to entice away from the
Company any of its suppliers, customers, or employees; or (iii) directly or
indirectly employ any person who, at any time within ninety (90) days prior to
such cessation, was an employee of the Company.

 

The term “Participate In” shall mean:  “directly or indirectly, for his/her own
benefit or for, with, or through any other person, firm, or corporation, own
(other than the ownership of not more than 1% of the outstanding common stock of
a corporation, if, at the time of its acquisition, such stock is listed on a
national securities exchange, is reported on NASDAQ, or is regularly traded in
the over-the-counter market by a member of a national securities exchange),
manage, operate, control, loan money to, or participate in the ownership,
management, operation, or control of, or be connected as a director, officer,
employee, partner, consultant, agent, independent contractor,

 

3

--------------------------------------------------------------------------------


 

or otherwise with, or acquiesce in the use of his/her name in.”  Since a breach
of the provisions of this Section 6 or Section 8 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to seek an injunction restraining such
breach or a threatened breach, and in either case no bond or other security
shall be required in connection therewith. Employee agrees that the provisions
of this Section 6 and Section 8 are necessary and reasonable to protect the
Company in the conduct of its business. If any restriction contained in this
Section 6 or Section 8 shall be deemed to be invalid, illegal, or unenforceable
by reason of its extent, duration, geographical scope, or otherwise, then (a) it
is hereby declared to be the intention of the parties hereto that such provision
be reformed to reflect the maximum extent, duration, geographical scope, or
other limitation that is permitted by law and (b) the court making such
determination shall have the authority to reduce such restriction to the maximum
extent, duration, geographical scope, or other limitation that is permitted by
law, and in its reduced form such restriction shall then be enforceable in the
manner contemplated hereby.

 

7.                                       Patents, Etc. Any interest in patents,
patent applications, inventions, copyrights, developments, and processes (“Such
Inventions”) which Employee acquires during the period he/she is employed by the
Company relating to the fields in which the Employee shall be engaged on behalf
of the Company shall belong to the Company; and forthwith upon request of the
Company Employee shall execute all such assignments and other documents and take
all such other action as the Company may reasonably request in order to vest in
the Company all his/her right, title, and interest in and to Such Inventions
free and clear of all liens, charges, and encumbrances caused by acts of
Employee.

 

8.                                       Confidential Information. All
confidential information which Employee may now possess, may obtain during or
after the Employment Period, or may create prior to the end of the period he/she
is employed by the Company under this Agreement or otherwise relating to the
business of the Company or any of its affiliates or of any customer or supplier
of the Company or any of its affiliates shall not be published, disclosed, or
made accessible by him/her to any other person, firm, or corporation either
during or after the termination of his/her employment or used by him/her except
during the Employment Period in the business and for the benefit of the Company,
in each case without prior written permission of the Company. Employee shall
return all tangible evidence of such confidential information to the Company
prior to or at the termination of his/her employment.

 

9.                                       Termination. Notwithstanding anything
herein contained, if on or after the date hereof and prior to the end of the
Employment Period,

 

(a)                                  either (i) as a result of a serious health
condition (as defined in the Family and Medical Leave Act of 1993), and after
giving effect to any reasonable accommodation required by law, Employee shall be
physically or mentally incapacitated or disabled or otherwise unable fully to
discharge his/her duties hereunder for a period of ninety (90) consecutive
days,  (ii) Employee shall be convicted, plead guilty, or enter a plea of nolo
contendere to a felony or a crime involving moral turpitude, (iii) Employee
shall commit any act or omit to take any action in bad faith and to the
detriment of the Company, or (iv) Employee shall (A) willfully and continually
fail to perform his/her duties or obligations under any provision of this
Agreement other than Section 6 or 8 in any material respect, and shall not
correct such failure within thirty (30) days after receipt of written notice
thereof, or (B) fail to perform his/her duties or obligations under Section 6 or
8 in any material respect, then, and in

 

4

--------------------------------------------------------------------------------


 

each such case, the Company shall have the right to give notice of termination
of Employee’s services hereunder as of a then present or future date to be
specified in such notice, Employee’s employment shall terminate on the date so
specified, the Company shall pay Employee his/her base annual salary through the
date of termination only, and, except as provided by law or the terms of the
applicable benefit plan, Employee shall continue to receive the other benefits
set forth in Section 3 through the date of termination only, and

 

(b)                                 if (i) (A) Employee resigns for “Just
Cause,” as defined below, or (B) the Company terminates Employee’s employment
for reasons other than those specified in Section 9(a) and (ii) Employee is in
full compliance with his obligations under Sections 6 and 8, then, for a period
of twelve (12) months after termination, (1) the Company shall pay Employee
his/her base annual salary at the rate in effect on the date of such employment
termination, payable at such intervals (at least monthly) as salaries are paid
generally to executive officers of the Company and (2) Employee shall continue
to be eligible to receive such benefits as Employee would have been entitled to
under Section 3 had his/her employment not terminated; provided that the
obligations of the Company pursuant to Section 9(b) shall terminate if Employee
does not remain in full compliance with Sections 6 and 8. For the purposes
hereof, the Employee shall be deemed to have resigned for “Just Cause” in the
event that the Employee resigns within sixty (60) days following either (A) the
Company, without the express written consent of the Employee, (i) imposes any
significant change in the Employee’s function, duties, or responsibilities that
is not consistent with the Employee being an executive of the Company and fails
to rescind or modify such change within ten (10) business days after receipt of
written notice from the Employee, or (ii) fails to make any material payment, or
provide any material benefit to the Employee, contemplated hereunder, and fails
to correct any such deficiency within ten (10) business days after receipt of
written notice from the Employee, or (B) the Company shall breach any other term
of this Agreement and shall not correct such failure or breach within thirty
(30) days after written notice from Employee. The payments to be made to the
Employee hereunder shall be made without regard to any compensation or
remuneration earned by the Employee from any source after the date of the
termination of his/her employment.

 

(c)                                  If (i) (A) Employee resigns for “Just
Cause,” as defined above, or (B) the Company terminates Employee’s employment
for reasons other than those specified in Section 9(a) and (ii) Employee is not
in full compliance with his/her obligations under Sections 6 and 8, the Company
shall pay Employee his/her base annual salary only through the date of
termination of employment and, except as provided by law or the terms of the
applicable benefit plan, Employee shall continue to receive the other benefits
set forth in Section 3 through the date of termination only. Employee shall
repay to the Company any amounts previously paid to which Employee was not
entitled.

 

(d)                                 If Employee shall die, then this Agreement
shall terminate on the date of Employee’s death, whereupon Employee or his/her
estate, as the case may be, (i) shall be entitled to receive only his/her salary
at the rate provided in Section 3 to the end of the calendar month within which
the date of termination shall take effect, plus his/her salary at the rate
provided in Section 3 for the next two calendar months, and (ii) for purposes of
the Units only, Employee shall be deemed to be employed by the Company for the
period that would have been remaining in the Employment Period if Employee had
not so died.

 

Nothing contained in this Section 9 shall be deemed to limit any other right the
Company may have to terminate Employee’s employment hereunder upon any ground
permitted by law.

 

5

--------------------------------------------------------------------------------


 

10.                                 Merger, Etc. In the event of a future
disposition of (or including) the properties and business of the Company,
substantially as an entirety, by merger, consolidation, sale of assets, or
otherwise, then the Company shall assign this Agreement and all of its rights
and obligations hereunder to the acquiring or surviving corporation or other
entity, and such corporation or other entity shall assume in writing all of the
obligations of the Company hereunder.

 

11.                                 Survival. The covenants, agreements,
representations, and warranties contained in or made pursuant to this Agreement
shall survive Employee’s termination of employment, irrespective of any
investigation made by or on behalf of any party.

 

12.                                 Modification. This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by each party.

 

13.                                 Notices. Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, given by Federal Express,
Express Mail, or similar overnight delivery or courier service, or delivered
against receipt to the party to whom it is to be given at the address of such
party set forth in the preamble to this Agreement (or to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 13). Notice to the estate of Employee shall be sufficient if
addressed to Employee as provided in this Section 13. Any notice or other
communication given shall be deemed given at the time of receipt thereof.

 

14.                                 Waiver. Any waiver by either party of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.

 

15.                                 Binding Effect. Employee’s rights and
obligations under this Agreement shall not be transferable by Employee by
assignment or otherwise, such rights shall not be subject to commutation,
encumbrance, or the claims of Employee’s creditors, and any attempt to do any of
the foregoing shall be void. The provisions of this Agreement shall be binding
upon and inure to the benefit of Employee and his/her heirs and personal
representatives, and shall be binding upon and inure to the benefit of the
Company and its successors and those who are its assigns under Section 10.

 

16.                                 Separability. If any provision of this
Agreement is invalid, illegal, or unenforceable, the balance of this Agreement
shall remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.

 

17.                                 No Third Party Beneficiaries. This Agreement
does not create, and shall not be construed as creating, any rights enforceable
by any person not a party to this Agreement (except as provided in Section 15).

 

18.                                 Headings. The headings in this Agreement are
solely for the convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

19.                                 Counterparts; Governing Law. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute

 

6

--------------------------------------------------------------------------------


 

one and the same instrument. It shall be governed by and construed in accordance
with the laws of the State of Maryland, without giving effect to conflict of
laws principles.

 

20.                                 Indemnification. The Company shall indemnify
the Employee, to the maximum extent permitted by applicable law and in
accordance with the Company’s By-Laws, from any and all claims relating to or
arising out of the performance by the Employee of his/her duties hereunder, or
his/her acts or omissions as an officer, director or employee of the Company,
and the Company shall hold harmless the Employee from any and all costs or
expenses actually and reasonably suffered or incurred by him/her in connection
with the defense against any such claim, reimbursing such costs and expenses as
the same are incurred by the Employee. However, the Company shall not be
required to indemnify the Employee with respect to any proceeding initiated by
the Employee against the Company, or any counterclaim, cross-claim, affirmative
defense or similar claim of the Company in connection with any such proceeding.

 

21.                                 Legal Expenses. In the event of any
litigation arising out of, or relating to, this Agreement or the Employee’s
employment with the Company, the prevailing party shall be entitled to recover
from the other party his/her/its legal fees, expert witness fees, court costs,
and other reasonable expenses incurred in connection with any such litigation.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

                                               

 

 

 

 

 

 

GENERAL PHYSICS CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

 

 

The undersigned hereby agrees to the provisions of Sections 3(f), 9(b), and
9(d) of this Agreement to the extent such provisions relate to options to
purchase GPSC common stock or to Units.

 

 

GP STRATEGIES CORPORATION

 

 

 

By:

 

 

 

7

--------------------------------------------------------------------------------